Exhibit 10.29

 

LEASE AGREEMENT

 

THIS LEASE AGREEMENT (this “Lease”) is made to be effective as of the date
described in Section 19.10 hereof (the “Effective Date”) by and between Fertitta
Hospitality, LLC, (“Landlord”), and Rainforest Cafe, Inc. (“Tenant”).

 

W I T N E S S E T H:

 

ARTICLE I

BASIC LEASE PROVISIONS

 

1.1 Basic Lease Provisions. The following basic provisions of this Lease (“Basic
Lease Provisions”) constitute an integral part of this Lease and are set forth
in this Section 1.1 for the convenience of the parties. Each reference in this
Lease to a Basic Lease Provision shall be construed to incorporate all of the
terms provided for under such provisions.

 

(a)    Leased Premises:    Defined in Section 2.1 hereof. (b)    Term:    Twenty
(20) Lease Years, with three (3) options of five (5) years each to extend the
Term, all as provided for in Section 2.3 hereof. (c)    Rent:    Defined in
Article III hereof. (d)    Tenant’s Use:    A restaurant with a rainforest
theme, including the sale of alcoholic beverages, the retail sale of merchandise
and amusement rides incidental to the operation of the themed restaurant. (e)   
Tenant’s Trade Name:    “Rainforest Cafe” (or any other trade name selected by
Landry’s Restaurants, Inc.) (f)    Landlord’s Address:   

Fertitta Hospitality, LLC

5222 Seawall Blvd.

Galveston, TX

(g)    Tenant’s Address:   

Rainforest Cafe, Inc.

c/o Landry’s Restaurants, Inc.

1510 West Loop South

Houston, Texas 77027

 



--------------------------------------------------------------------------------

(h)    Lease Year:    A “Lease Year” shall mean each period of twelve (12)
consecutive calendar months, beginning on January 1st of the first calendar year
following the Commencement Date. To the extent any computation or other
provision of this Lease is based upon, or provides for an action to be taken on,
an entire Lease Year basis, an appropriate proration or other adjustment shall
be made in respect of any Lease Year that consists of periods which are less
than the full twelve (12) calendar months (such proration or adjustment being
based upon the actual number of days in such partial Lease Year and in the
entire Lease Year).

 

ARTICLE H

GRANT AND TERM

 

2.1 Leased Premises. Landlord, in consideration of the rent to be paid and the
covenants to be performed by Tenant, does hereby demise and lease unto Tenant,
and Tenant hereby takes and leases from Landlord, that certain 2.257 acre tract,
or parcel of land situated in Galveston County, Texas, as depicted on Exhibit A
attached hereto and made a part hereof, together with any and all improvements
situated thereon, and all rights, tenements, hereditaments, easements,
appendages, privileges and appurtenances pertaining thereto, if any,
(collectively, the “Leased Premises”). Tenant’s rights under the Lease are
subject to and Tenant agrees to comply with all matters of public record,
including, without limitation, easements, covenants, conditions, and reciprocal
easements (the “Restrictions”).

 

Landlord shall grant to Tenant, as set forth in Exhibit B, the non-exclusive
right to use other property owned by Landlord for parking and ingress and egress
to and from the Leased Premises for Tenant, its employees, customers and
invitees.

 

In addition to the foregoing, Tenant shall have the express right to construct
and install on the Leased Premises, a sign or signs advertising Tenant’s
business at the Leased Premises, subject to the requirements, conditions and
limitations of the City of Galveston, Texas and prior approval by Landlord.

 

2.2 Commencement Date and Expiration Date of Term. The “Term” of this Lease
shall commence on the first day of the first month after the Commencement Date,
as hereinafter defined, and shall end on the expiration of the number of Lease
Years set forth in Section 1.1 (b) hereof, unless sooner terminated as hereafter
provided, or unless extended as otherwise hereafter provided. For the purpose of
this Lease the Commencement Date shall mean December 1,2001.

 

- 1 -



--------------------------------------------------------------------------------

2.3 Extension Options. Provided no Event of Default (hereinafter defined) exists
at the time of the exercise of the option to extend the Term hereof, Tenant may
renew this Lease and extend the Term hereof for three (3) additional periods of
five (5) years each (each such five (5) year period being hereinafter referred
to as an “Extended Term”) on the same terms and provisions as provided in this
Lease (except for payment of Rent, which, for such Extended Terms, shall be as
provided in Section 3.7 below), by delivering written notice of the exercise of
such option to extend to Landlord not later than 180 days before the expiration
of the then current Term of this Lease. During any Extended Term, any reference
in this Lease to the Term shall mean the Term as extended for such Extended
Term. If Tenant fails or omits to give Landlord notice in the manner and within
the time required, or if Tenant having given the required notice thereafter
defaults under this Lease which is not cured as herein provided, then this Lease
shall terminate as of the end of the Term or the Extended Term, as the case may
be.

 

ARTICLE III

RENT

 

3.1 Base Rent. The base rental to be paid by Tenant for the Leased Premises (the
“Base Rent”) shall be $96,000 per year, which shall be due and payable by Tenant
to Landlord in equal monthly installments on or before the first day of the
first month following the Commencement Date, and thereafter on or before the
first day of each month, in advance, at Landlord’s address set out under Section
1.1 (f) above, or at such other place as Landlord may designate to Tenant, in
writing, without setoff or deduction except the Percentage Rent in Section 3.2.
Should the Commencement Date occur on a day other than the first day of a
calendar month, then the Base Rent for such partial month (in which Tenant’s
Rent obligation commences) shall be prorated on a daily basis based on the
number of days in such month.

 

3.2 Percentage Rent.

 

(a) Tenant shall pay to Landlord monthly Percentage Rent in excess of the
monthly Base Rent for each calendar month during which Tenant occupies the
Leased Premises. Each monthly installment of Percentage Rent throughout the term
shall be equal to a certain percentage of Gross Sales, as that term is
hereinafter defined, during the month immediately prior to the month in which
such installment becomes due, less the monthly Base Rent. Tenant shall provide
Landlord with a report of Gross Sales on a monthly basis in a manner to be
designated by Landlord. If at any time, Tenant shall pay an amount in excess of
any required amount under this paragraph, then the same shall be applied as a
credit toward future Percentage Rent payments. Landlord shall not be obligated
to report any excess received by Landlord under this paragraph. The percentage
attributable to Schedule 3.2 to the level of Gross Sales made in, upon, or from
the Leased Premises during a calendar month shall be the percentage for
calculating monthly installments of Percentage Rent during the initial full
Lease Year in which Gross Sales are generated from the Leased Premises (“First
Full Lease Year”). During each Lease Year thereafter, the percentage for
calculating monthly installments of Percentage Rent shall be equal to the
percentage attributable to the following table to the level of Gross Sales for
the immediately prior Lease Year.

 

Percentage (%)

--------------------------------------------------------------------------------

  

Gross Sales

--------------------------------------------------------------------------------

4%

   $0-$4,000,000.00

5%

   $4,000,000.01 - $6,000,000.00*

6%

   $6,000,000.01 and above*

 

* If Gross Sales fall in this level, Percentage Rent shall be paid at 5% or 6%,
as the case may be, from dollar one on all Gross Sales for the Lease Year.

 

- 2 -



--------------------------------------------------------------------------------

Percentage Rent for the period from the opening of the restaurant until the end
of the Lease Year in which the restaurant opens for business, if less than one
full calendar year, shall be in accordance with the percentage attributable to
Schedule 3.2 to the level of Gross Sales made in, upon or from the Leased
Premises during a calendar month. If the restaurant opens on a day other than
the first of the month, the breakpoints set forth in Schedule 3.2 shall be
reduced in proportion to the number of days in the month in which the restaurant
is open.

 

(b) Within ten (10) days after the end of each calendar month of the Term and
Renewal Term, if applicable, Tenant shall furnish to Landlord a statement in
writing certified by an executive officer of Tenant to be correct, showing the
total Gross Sales made in, upon, or from the Leased Premises during the
preceding calendar month, and shall accompany each such statement with a payment
to Landlord equal to the Percentage Rent, if any, due with respect to said
month.

 

(c) Within thirty (30) days after the end of each Lease Year, Tenant shall
furnish to Landlord a statement in writing, certified by an executive officer of
Tenant, showing the total Gross Sales by month during the preceding Lease Year,
at which time an adjustment shall be made between Landlord and Tenant so that
the total Percentage Rent paid for each Lease Year shall equal the percentage
attributable to the above table on all Gross Sales for the preceding Lease Year
less the Base Rent. (The Gross Sales for any partial Lease Year shall be
prorated as provided in 1.1(h) for purposes of calculating Percentage Rent.) Any
amount owing to Landlord pursuant to said adjustment shall be due and payable
within thirty (30) days after the end of each Lease Year. Any amount owing to
Tenant pursuant to said adjustment shall be applied as a credit toward future
Percentage Rent payments. If Tenant shall fail to deliver the certified
statement of Gross Sales or the adjustment to Landlord within said thirty (30)
day period, Tenant shall be in default under this Lease. In addition, Landlord
shall have the right to employ an accounting representative of Landlord’s choice
to examine such books and records as may be necessary to certify the amount of
Tenant’s Gross Sales for such Lease Year, and Tenant shall promptly pay to
Landlord the cost of such audit. Tenant recognizes that Landlord is looking to
Percentage Rent as a substantial part of the rent for the Leased Premises and
the Tenant has a duty to Landlord to maximize Tenant’s Gross Sales.

 

3.3 Definition of Gross Sales. “Gross Sales” shall mean the entire amount of the
sales prices of all goods and merchandise sold (including gift and merchandise
certificates when redeemed), and the charges for all services and all other
receipts in, on or from any part of the Leased Premises, whether for cash or
credit, and shall include telephone orders received or filled at the Leased
Premises, orders taken from the Leased Premises, although the orders may be
filled elsewhere, and all monies or other things of value which Tenant is
entitled to receive from food and

 

- 3 -



--------------------------------------------------------------------------------

beverage sales from the Leased Premises. The following shall be deducted or
excluded, as the case may be, from Gross Sales: (a) refunds to customers; (b)
sales, use, excise, retailer’s, occupation, alcoholic beverage or similar taxes
imposed in a specific amount, or percentage upon, or determined by, the amount
of sales if actually paid to the taxing authority; (c) returns to shippers and
manufacturers; (d) sales not in the ordinary course of Tenant’s business, or
machinery, furnishings or equipment which Tenant removes from the Leased
Premises; and (e) the value of any exchange or transfer of merchandise between
stores of Tenant if it is made solely for the convenient operation of Tenant’s
business and not for consummating a sale made at the Leased Premises.

 

3.4 Audit. Landlord shall have the right, from time to time, but not more
frequently than once during each Lease Year, upon ten (10) days prior written
notice to Tenant, to cause a complete audit of all statements of Gross Sales and
in connection with such audit to examine Tenant’s books of account and records
of Tenant’s Gross Sales from the Leased Premises; and Tenant shall make all such
records available to Landlord for such examination. Any information obtained by
Landlord as a result of such audit shall be treated strictly as confidential,
except only in the event of litigation or legal or administrative proceedings
relating to Gross Sales or collection of Percentage Rent. In the event the audit
discloses that the Gross Sales amounts reports are inaccurate, Landlord and
Tenant shall make the appropriate adjustments to the end that Landlord shall
receive the full Percentage Rent to which it is entitled and only such amount.
Landlord shall pay all costs and expenses of such audit, unless the audit shall
disclose actual Gross Sales of more than two (2%) in excess of the Gross Sales
reported by Tenant for that particular Lease Year, in which case Tenant shall
reimburse landlord the reasonable cost and expenses paid by Landlord for said
audit in addition to the deficiency in Percentage Rent.

 

3.5 Casualty. In the event of a casualty to the Leased Premises as a result of a
hurricane, tropical storm, fire or other peril such that the restaurant business
of the Tenant is unable to operate during any month, or portion thereof during
any Lease Year, Tenant shall nevertheless continue to pay the Base Rent plus
Percentage Rent based on the daily average of Gross Sales using the immediately
preceding full six (6) months in which the restaurant was open to the general
public for business prior to the casualty. Such daily average of Gross Sales
shall be deemed the Gross Sales made in, upon or from the Leased Premises for
each day the restaurant business is unable to operate as a result of the
casualty.

 

3.6 Base Rent Increases. Base Rent increases during the Term shall be on the
first (1st) day of the Sixth (6th) Lease Year, Eleventh (11th) Lease Year,
Sixteenth (16th) Lease Year, Twenty- first (21st) Lease Year and during the
Extended Term (in the event Tenant shall elect to exercise any of the options
provided for in Section 2.3 above) shall be on the first day of the Twenty-sixth
(26th) Lease Year and the Thirty-first (31st) Lease Year. The then prevailing
Base Rent shall be increased (but not decreased) by the increase, if any, in the
Consumer Price Index (hereinafter defined) for the month immediately prior to
said day over the Consumer Price Index published for the same month in the
calendar year five (5) years preceding, but in no event shall any increase in
Base Rent exceed fifteen percent (15%) of the then-prevailing Base Rent. The
term “Consumer Price Index” shall mean the Consumer Price Index, All Urban
Consumers, All Items, U.S. City Average (1993-1995 = 100) published by the
Bureau of Labor Statistics, U.S. Department of Labor. In the event the Consumer
Price Index ceases to be based on 1993-1995 = 100, or if a substantial change is
made in

 

- 4 -



--------------------------------------------------------------------------------

the terms or number of items contained in the Consumer Price Index, then the
Consumer Price Index for any particular period shall be adjusted appropriately.
In the event the Consumer Price Index or a successor or substitute Index is no
longer published, a reliable governmental or other non-partisan publication
evaluating information used in determining the Consumer Price Index shall be the
basis for adjusting the Base Rent. Landlord shall advise Tenant promptly of any
increase in the Base Rent by reason of increases in the Consumer Price Index.

 

3.7 Renewal Options.

 

(a) Landlord hereby grants to Tenant three (3) options (the “Renewal Options”)
to renew this Lease (the “Renewals”) for a period of five (5) years each from
January 1,2022 through December 31, 2026, January 1, 2027 through December 31,
2031, and January 1, 2032 through December 31, 2036 (“the Renewal Term”)
provided that Tenant must give Landlord at least twelve (12) months advance
written notice of Tenant’s intent to exercise this option, and provided further
that Tenant is not in default under this Lease at the time of the notice or the
time of the effective renewal date. The Base Rent for each Renewal Term shall be
at the then prevailing rent increased (but not decreased) by the increase, if
any, in the Consumer Price Index for the month immediately prior to said day
over the Consumer Price Index published for the same month in the calendar year
five (5) years preceding, but in no event shall any increase in Base Rent exceed
fifteen percent (15%) of the then-prevailing Base Rent. During the Renewal Term,
the Percentage Rent shall be calculated in the manner as set forth in section
3.2

 

3.8 Tenant’s Tax Obligations.

 

(a) Tenant agrees to pay all Real Estate Taxes (hereinafter defined) payable
with respect to the Leased Premises and all improvements or any other structures
or improvements from time to time located on the Leased Premises (collectively,
the “Improvements”) for each calendar year during the Term. “Real Estate Taxes”
shall be all taxes and existing and future assessments, general and special, and
governmental charges of any kind or nature whatsoever, which may be payable
during each calendar year of the Term for the Leased Premises, the Improvements
and Tenant’s Property (hereinafter defined), including without limitation, all
(i) ad valorem real property taxes and assessments (including installments of
special assessments required to be paid during the calendar year). Real Estate
Taxes due and payable for 2001 and the last year of the Term shall be prorated.
Tenant’s obligation to pay Real Estate Taxes, or any other taxes or charges
hereunder, shall in no event include Landlord’s general income taxes,
inheritance, estate or gift taxes. Tenant shall have the right to contest any
Real Estate Taxes, at Tenant’s cost (provided Landlord shall cooperate with
Tenant at no cost to Landlord), provided that no such contest shall defer or
suspend Tenant’s payment of Real Estate Taxes pending the contest, but if by law
it is necessary that such payment be suspended to preserve or protect Tenant’s
contest, then the contest shall not be undertaken unless either: (a) there is
first deposited with Landlord a sum equal to the amount of the Real Estate
Taxes, penalty, interest and any costs that are the subject of the contest to be
held by Landlord as indemnity to pay such taxes; or (b) a bond or similar
indemnity is posted with and accepted by the Governmental Authority assessing

 

- 5 -



--------------------------------------------------------------------------------

such taxes which shall operate to release the Leased Premises (and Landlord’s
interest therein) from the lien of the Real Estate Taxes.

 

(b) If the Leased Premises are not assessed as a separate parcel for tax
purposes, Landlord shall cause the Leased Premises to be assessed as a separate
parcel for tax purposes, separate and apart from any adjoining property owned by
Landlord, and to have the statements therefor delivered to Tenant at its address
herein set forth. If such tax statements are delivered to Landlord, Landlord,
upon receipt of same but in any event prior to the due date for filing such
returns, shall furnish Tenant with a true copy of the tax statements from the
taxing authority. Tenant shall make timely payment of Real Estate Taxes prior to
delinquency and shall furnish copies of paid receipts therefor (or other
evidence of payment) to Landlord.

 

3.9 Additional. Except as expressly provided to be paid by Landlord, Tenant
shall pay any and all sums of money or charges required to be paid by Tenant
under this Lease promptly when the same are due. All such amounts or charges
shall be payable to Landlord at the place where the Rent is payable.

 

3.10 The Rent as used herein shall mean the Base Rent as set forth in Article
3.1, the Percentage Rent as set forth in Article 3.2 and all other sums due or
that may become due to the Landlord under the terms hereof or are required to be
paid by Tenant hereunder.

 

3.11 Net Lease. This is a completely net lease. Except as may be otherwise
specifically provided in this Lease to the contrary, Tenant shall pay any and
all costs and expenses of any kind relating to the Leased Premises and/or the
Improvements or arising from its or their use or operation, except for debt
service on mortgages imposed by Landlord. Rent shall be payable in all events,
without abatement, for any reason.

 

ARTICLE IV

CONDITION; PLANS; CONSTRUCTION

 

4.1 Condition of Leased Premises. Subsequent to the Effective Date, Tenant shall
neither commit or permit to be committed any waste nor cause or suffer to be
caused any material adverse change to the Leased Premises.

 

4.2 Landlord’s Approval. Landlord acknowledges that it shall be furnished with
the preliminary plans (the “Plans”) for Tenant’s intended restaurant bearing
Tenant’s Trade Name, associated parking areas, signage and other related
facilities (collectively, the “Improvements”). Landlord hereby agrees to approve
or deny approval of the Plans within thirty (30) days from Tenant’s furnishing
thereof (including Tenant’s architecture, trade dress and signage), which
approval shall not be unreasonably withheld, delayed or conditioned and subject
only to Tenant receiving approvals from the necessary governmental authorities
having jurisdiction over the Leased Premises including, but not limited to,
building permits for the Improvements. Any such denial of the plans by Landlord
shall be accompanied by the written reasons for such denial. If Landlord shall
fail to so provide its approval or denial of the Plans within said 30-day
period, the Plans shall be deemed approved by Landlord in all respects.

 

- 6 -



--------------------------------------------------------------------------------

4.3 Landlord’s Constructions Obligations. Landlord shall deliver the Leased
Premises to Tenant in “As Is” condition and Tenant shall bear and all expenses
in connection with the site work and construction.

 

4.4 Tenant’s Construction Obligations. Upon receipt of the necessary permits and
licenses, Tenant covenants and agrees to promptly commence construction and
diligently complete construction, subject to “Excusable Delays,” of Tenant’s
restaurant in accordance with applicable building and zoning codes and
ordinances and with all other laws, ordinances, regulations and requirements of
all federal, state and local agencies, including compliance with the American’s
with Disabilities Act (“ADA”). Tenant shall perform all work in a good and
workmanlike manner. At all times when any work is in progress, Tenant shall
obtain and maintain: (x) adequate worker’s compensation insurance covering all
persons employed in connection with construction of Tenant’s restaurant, and (y)
all builder’s risk insurance written on a completed value basis in an amount of
not less than the total value of the restaurant. This requirement shall be in
addition to the insurance requirements elsewhere in this Lease. “Excusable
Delays” shall mean days on which Tenant or any contractor(s) or subcontractor(s)
are unable to perform and/or complete construction at the Leased Premises or on
the Improvements due to inclement weather, acts of God, casualty loss,
unavailability of materials, strikes, delay by Landlord or Tenant, as the case
may be, in performing its obligations under this Article IV and other reasons
beyond the control of Tenant or Landlord, as the case may be.

 

ARTICLE V

CONDUCT OF BUSINESS BY TENANT

 

5.1 Use of Leased Premises. Subject to any force majeure, condemnation, closures
for a period of time of no more than five (5) days during any Lease Year for
remodeling or repairs, actions and causes beyond the control of Tenant, and
except while the Leased Premises are untenable by reason of fire or other
unavoidable casualty (hereinafter “Permitted Interruptions”), upon Tenant’s
opening for business to the general public, Tenant shall use, occupy and operate
the Leased Premises solely for Tenant’s Use and for no other purpose or
purposes. If any governmental license or permit shall be required for the proper
and lawful conduct of Tenant’s Use then Tenant, at Tenant’s expense, shall
procure and thereafter maintain such license or permit. Tenant shall be open and
operating for service of lunch and for service of dinner seven (7) days per week
with a minimum of 10 hours per day, 360 days per year.

 

5.2 Compliance with Law. Tenant shall promptly comply with all federal, state
and local laws and ordinances and lawful orders and regulations affecting the
Leased Premises, and the health, cleanliness, safety, occupancy and use of same.
Except in such minute quantities used in the ordinary course of business in
compliance with applicable law, Tenant shall not cause or permit the use,
generation, storage, or disposal in, on or about the Leased Premises of any
substance, materials or wastes in violation of any federal, state or local laws
from time to time in effect concerning hazardous, toxic or radioactive materials
(“Hazardous Substances”). Tenant shall promptly and fully comply with all state
and local laws in effect from time to time prohibiting discrimination or
segregation by reason of race, color, religion, disability, sex or national
origin or otherwise.

 

- 7 -



--------------------------------------------------------------------------------

ARTICLE VI

ALTERATIONS AND TENANT’S PROPERTY

 

6.1 Alterations by Tenant. Other than changes to the exterior elevation, Tenant
shall have the right, at any time and from time to time, after completion of the
initial Improvements, to make alterations, additions and improvements to the
Leased Premises without the consent of Landlord as long as the aggregate cost of
the improvements do not exceed $100,000.00 in any one year. After the completion
of the initial improvements, any exterior elevation changes must be approved by
Landlord. Notwithstanding anything contained herein to the contrary, Tenant
shall have the right to make interior, non-structural alterations, additions and
improvements to the Leased Premises without the consent of Landlord.

 

6.2 Removal by Tenant. Tenant shall remove, unless otherwise in default under
the Lease, Tenant’s goods, wares, inventory, merchandise, trade fixtures,
furniture, accessories, and signage located on or within the Lease Premises
(“Tenant’s Property”) not later than the expiration of the Term or termination
of this Lease. The Premises shall be delivered clean, with all equipment in
working order and pest free. Title to any of Tenant’s Property remaining in or
on the Leased Premises or the Improvements after such date shall be vested in
Landlord without further act or instrument. While this Lease remains in force
and effect, Tenant shall be deemed to be the owner of the Improvements and
Tenant’s Property and Tenant alone shall be entitled to deduct all depreciation
relating thereto on Tenant’s income tax return. At Landlord’s option, upon
expiration of the Term or termination of this Lease, Tenant may be required to
remove and level all Improvements on the Leased Premises.

 

ARTICLE VII

MAINTENANCE OF AND REPAIRS TO THE LEASED PREMISES

AND THE IMPROVEMENTS

 

7.1 Tenant’s Obligations for Maintenance.

 

(a) During the continuance of this Lease, Tenant, at Tenant’s expense, shall
keep and maintain the Leased Premises and the Improvements and all furnishings,
fixtures and equipment which Tenant brings, constructs or places in or on the
Leased Premises in a first class manner, condition and repair and Tenant shall
maintain, keep and repair (including replacement of parts, equipment and cracked
or broken glass) the Leased Premises and the Improvements including, without
limitation, the exterior and interior portion of all doors, door frames,
windows, window frames, plate glass, storefront, all plumbing within the Leased
Premises, fixtures, heating and air conditioning and electrical systems,
sprinkler system, walls, floors and ceilings, landscaping, signage, curbing,
pavement and parking lot. Tenant shall not cause any nuisance, allow
objectionable odors to emanate, or be dispelled from the Leased Premises, or
cause or permit any waste or allow any trash to accumulate on the Leased
Premises. Tenant shall keep the parking areas and sidewalks located upon the
Leased Premises cleared of debris and shall maintain, mow and trim all
landscaped areas in the Leased Premises. The Tenant shall repair, replace and
renovate the Leased Premises and Improvements as often as necessary to keep them
in first class repair and condition.

 

- 8 -



--------------------------------------------------------------------------------

(b) Tenant shall keep and maintain in a clean, sanitary and safe condition and
shall repair the Leased Premises and the Improvements in accordance with all
federal laws and the laws of the State of Texas and in accordance with all
directions, rules and regulations of the health officer, fire marshall, building
inspector, or other proper officials of the governmental agencies having
jurisdiction, at the sole cost and expense of Tenant, and Tenant shall comply
with all requirements of law, ordinances and otherwise, affecting the Leased
Premises and the Improvements. Tenant shall clean and maintain any grease trap
serving the Leased Premises and the Improvements. At the end of the Term, Tenant
shall surrender the Leased Premises and the Improvements in good condition,
reasonable wear and tear (and, to the extent permitted by this Lease, casualty
or condemnation) excepted.

 

(c) Tenant shall keep the Leased Premises and the Improvements free from any and
all liens arising out of any work performed, materials furnished or obligations
incurred by or for Tenant, and agrees to bond against or discharge any
mechanic’s or materialmen’s liens filed against the Leased Premises, the
Improvements, or Tenant for acts or omissions of Tenant, or its contractors,
within sixty (60) days after written request therefor by Landlord. Tenant shall
reimburse Landlord for any and all reasonable costs and expenses which may be
incurred by Landlord by reason of the filing of any such liens and/or the
removal of same, such reimbursement to be made within sixty (60) days after
receipt by Tenant from Landlord of a statement setting forth the amount of such
costs and expenses.

 

ARTICLE VIII

INSURANCE AND INDEMNITY

 

8.1 Tenant’s Insurance.

 

(a) Tenant shall, at its sole cost and expense, during the entire term hereof,
keep in full force and effect a policy of commercial public liability and
property damage insurance with respect to the Leased Premises, the Improvements
and Tenant’s Use, including steam boiler insurance if applicable, with limits of
$1,000,000. per occurrence for personal injury and property damage. Landlord
shall be an additional named insured in such policy.

 

(b) Tenant agrees to carry, at its expense, insurance against fire, vandalism,
windstorm, malicious mischief, and other such perils as are from time to time
included in a standard “all risk” insurance policy with extended coverage
endorsement, insuring the Leased Premises, the Improvements and Tenant’s
Property in an amount equal to the full replacement cost thereof and to furnish
Landlord, upon request from Landlord, with a certificate evidencing such
coverages. Landlord shall be named the Loss Payee in such policy. So long as
Tenant has an obligation to repair or restore the Improvements, all insurance
proceeds shall be made available to Tenant and shall be used by Tenant for
repair or restoration of Improvements. Landlord agrees to cooperate with Tenant
and to make such proceeds available to Tenant for such purposes subject to
reasonable and customary construction draw procedures.

 

- 9 -



--------------------------------------------------------------------------------

(c) In addition to the insurance required under this Section 8.1, for such
period of time as Tenant shall serve liquor or other alcoholic beverages in or
from the Leased Premises, Tenant agrees to maintain minimum limits of coverage
of at least $1,000,000 under an umbrella policy covering excess “liquor law”
liability (sometimes also known as “dram shop” insurance) which shall insure
Tenant and Landlord, and all those claiming by, through or under Landlord,
against any and all claims, demands or actions for personal and bodily injury
to, or death of, one person or multiple persons in one or more accidents, and
for damage to property, as well as for damages due to loss of means of support,
loss of consortium, and the like so that at all times Landlord will be fully
protected against claims that may arise by reason of or in connection with the
sale and dispensing of liquor and alcoholic beverages in and from the Leased
Premises. Tenant also agrees to procure and maintain insurance covering loss of
rents resulting from interruption of Tenant’s business for a period of 12 months
naming Landlord as loss payee. Tenant shall procure and maintain worker’s
compensation insurance in statutorily required amounts throughout the Term.

 

8.2 Policy Requirements. The company or companies writing any insurance which
Tenant is required to take out and maintain or cause to be taken out or
maintained pursuant to this Lease, as well as the form of such insurance, shall
at all times be subject to Landlord’s reasonable, good faith approval, which
approval by Landlord shall not be unreasonably withheld, delayed or conditioned.
Each policy evidencing such insurance shall name Landlord and/or its designee as
additional insured(s) (or, in the case of mortgagees, as mortgagee under a
standard mortgage clause) and shall also contain a provision by which the
insurer agrees that such policy shall not be canceled except after thirty (30)
days written notice to Landlord or its designee. A copy of each paid policy
evidencing such insurance or a certificate of insurance certifying as to the
issuance of such policy shall be delivered to Landlord prior to commencement of
Tenant’s work on the Leased Premises and, upon renewals, not less than fifteen
(15) days prior to the expiration of such coverage. If Tenant shall fail to
perform any of its obligations under this Article 8, Landlord may perform the
same and the cost of same shall be deemed additional Rent and shall be payable
upon Landlord’s demand.

 

8.3 Indemnity. Except for loss, injury or damage caused by the gross negligence,
omissions or willful misconduct of Landlord, its employees, contractors,
invitees or agents, Tenant covenants to indemnify Landlord, and save it
harmless, from and against any and all claims, actions, damages, injuries,
accidents, liability and expense, including reasonable attorneys’ fees, in
connection with or arising from, or occasioned wholly or in part by, any act or
omission of Tenant, its agents, contractors, employees or invitees occurring at
the Leased Premises.

 

ARTICLE IX

UTILITIES

 

9.1 Utility Charges. Tenant shall be solely responsible for and promptly pay all
service charges for the Utilities and any other utilities used by Tenant at the
Leased Premises. The obligation of Tenant to pay for such utilities shall
commence upon Tenant’s initial usage.

 

- 10 -



--------------------------------------------------------------------------------

ARTICLE X

ESTOPPEL CERTIFICATES, ATTORNMENT AND SUBORDINATION

 

10.1 Estoppel Certificates. Tenant and Landlord agree, within ten (10) days
after request therefor by either party, as the case may be, to execute and
deliver a statement, in writing, certifying to Landlord and/or any party
designated by Landlord, or Tenant and/or any party designated by Tenant, as the
case may be, that (a) this Lease is in full force and effect, (b) the
Commencement Date, (c) that Rent is paid currently without any off-set or
defense thereto, or, if delinquent, stating the delinquency, (d) the amount of
Rent then in effect and, if any, paid in advance, (e) that, to the knowledge of
the certifying party, there are no uncured defaults by Landlord or Tenant, or
stating those claimed, provided that, in fact, such facts are accurate and
ascertainable, and (f) any other information reasonably requested.

 

10.2 Attornment. In the event any proceedings are brought for the foreclosure
of, or in the event of conveyance by deed-in-lieu of foreclosure of, or in the
event of exercise of the power of sale under any mortgage made by Landlord
covering the Leased Premises, Tenant hereby attorns to the successor in interest
and covenants and agrees to execute an instrument in writing reasonably
satisfactory to same whereby Tenant attorns to such successor in interest and
recognizes such successor in interest as Landlord hereunder.

 

10.3 Subordination. Tenant agrees that this Lease shall, at the request of
Landlord, be subordinate to any first mortgages or deeds of trust that may be
placed upon the Leased Premises and to any and all advances to be made
thereunder, and to the interest thereon, and all renewals, replacements and
extensions thereof; provided that (i) if there are no existing defaults
hereunder on the part of Tenant, the right of possession of Tenant to the Leased
Premises and Tenant’s rights arising out of this Lease shall not be affected or
disturbed by the mortgagee, or the trustee or the beneficiary under the mortgage
or deed of trust in the exercise of any of its rights under the mortgage or the
deed of trust; (ii) Tenant shall not, in any foreclosure or other proceeding
under the mortgage or deed of trust, nor in any other way, be deprived of its
rights under this Lease, nor shall this Lease be terminated or affected by any
foreclosure or sale or any proceeding under any mortgage or deed of trust; and
(iii) the mortgagee, trustee and/or beneficiary under any mortgage or deed of
trust shall execute, acknowledge and deliver to Tenant a written, recordable
subordination, non-disturbance and attornment agreement prior to the execution
of any mortgage or deed of trust or, if the same is in place at the time of
execution of this Lease, within thirty (30) days of execution of this Lease.
Landlord agrees that in the event of any foreclosure of any mortgage or deed of
trust encumbering Landlord’s fee title to the Leased Premises, Tenant shall have
the right to withhold the payment of Rent or other amounts due hereunder and pay
the same directly to the mortgagee or trustee in satisfaction of any of said
indebtedness if Tenant receives a written demand from Landlord’s mortgagee to
pay rent and Landlord fails to contest the same within 10 days after receipt of
written notice thereof from Tenant.

 

- 11 -



--------------------------------------------------------------------------------

ARTICLE XI

ASSIGNMENT AND SUBLETTING

 

11.1 Assignment and Subletting.

 

(a) Except as expressly permitted herein, Tenant shall not assign, mortgage,
encumber or in any manner transfer, in whole or in part, this Lease or any
estate or interest therein, nor sublet the Leased Premises or any part thereof,
without Landlord’s written consent, which may be withheld by Landlord for any
reason. Any attempted assignment, subletting, mortgage, hypothecation,
encumbrance or transfer of any kind or character or other transfer herein
without Landlord’s prior written consent shall be void and confer no rights upon
any third party. Consent by Landlord to one or more assignments of this Lease or
to one or more subletting of the Leased Premises shall not operate to exhaust
Landlord’s rights under this Article 11. In the event that Tenant, with or
without the previous consent of Landlord, does assign or in any manner transfer
this Lease or any estate or interest therein or sublet the Leased Premises or
any part thereof, Tenant shall not be released from any of its obligations under
this Lease unless a release is given, in writing, by Landlord.

 

(b) Notwithstanding anything contained in this Lease to the contrary, none of
the following (including the right to assign or sublet) shall require Landlord’s
consent (written or otherwise) or the payment by Tenant of any fees or charges
of any kind:

 

(i) A transfer of any ownership interest pursuant to a public offering by
Tenant.

 

(ii) The merger or consolidation of Tenant with a third party who shall assume
Tenant’s obligations under this Lease.

 

(iii) A transfer or assignment to a parent, subsidiary or Affiliate of Tenant.
“Affiliate” shall mean any corporation, partnership, or other entity: (A) which
owns or “controls” the majority of ownership interests of Tenant, either
directly or indirectly through other entities; (B) the majority of ownership
interests is owned or “controlled” by Tenant; (C) the majority of whose
ownership interests is owned or “controlled” by an entity described in (A); or
(D) which owns or “controls” a majority of the ownership interests of Tenant.

 

As used herein, the phrase “ownership interest” shall mean capital stock if
Tenant is a corporation, and the words “controlled” or “controls” shall mean the
right or power to direct or cause the direction of the management and policies
of the entity in question. No such subletting or assignment shall be effective
until Tenant has furnished Landlord a fully executed copy of such sublease or
assignment and, in the case of an assignment, an assumption of the Tenant’s
Lease obligations in form reasonably satisfactory to Landlord. No such sublease
or assignment shall release Tenant or any guarantor of Tenant’s obligations
hereunder from its obligations under the Lease.

 

- 12 -



--------------------------------------------------------------------------------

ARTICLE XII

DESTRUCTION OF LEASED PREMISES

 

12.1 Reconstruction of Damaged Premises. In the event the Improvements or the
Leased Premises shall be partially or totally destroyed by fire or other
casualty, unless this Lease is terminated as hereinafter provided, the Tenant
shall within sixty (60) days after the later of such damage or the receipt by
Tenant of any insurance proceeds in respect of such casualty, commence and shall
thereafter diligently and continuously prosecute to completion the restoration,
replacement or rebuilding of the Improvements. Tenant shall repair the
Improvements and the Leased Premises in accordance with the initial plans and
specifications for the construction of such Improvements. Notwithstanding
anything contained herein to the contrary, if more than ten percent (10%) of the
floor area of the Improvements shall be damaged or destroyed by fire or other
casualty within the last three (3) years of the initial Term (or last two (2)
years of any Extended Term), then Tenant may elect to terminate this Lease by
giving written notice to Landlord of its election to so terminate within sixty
(60) days after the occurrence of such damage or destruction, in which event,
this Lease shall terminate, the insurance proceeds for damage or loss to the
Improvements (but not Tenant’s property) shall be paid over to Landlord, and the
parties shall be relieved from all further obligations hereunder.

 

12.2 Waiver of Subrogation. Each party hereto does hereby release and discharge
the other party hereto and any officer, agent, employee or representative of
such party, of and from any liability whatsoever hereafter arising from loss,
damage or injury caused by fire or other casualty for which insurance
(permitting waiver of liability and containing a waiver of subrogation) is
carried or required to be carried by the injured party at the time of such loss,
damage or injury to the extent of any recovery by the injured party under such
insurance. Each of Landlord and Tenant shall request its insurance carriers to
include in its policies such a clause or endorsement to the effect that any such
release shall not adversely affect or impair said policies or prejudice the
right of its insured thereunder.

 

ARTICLE XIII

EMINENT DOMAIN

 

13.1 Total Condemnation of Leased Premises. If the whole of the Leased Premises
shall be taken by any public authority under the power of eminent domain, then
the Term of this Lease shall cease as of the day possession shall be taken by
such public authority and Rent shall be paid up to that day with a proportionate
refund by Landlord of such Rent as may have been paid in advance for a period
subsequent to the date of the taking.

 

13.2 Partial Condemnation. If only a part of the Leased Premises shall be taken
by any public authority under the power of eminent domain, then, except as
otherwise provided in this Section 13.2, this Lease and the Term shall continue
in full force and effect, but, from and after the date possession shall be taken
by such public authority, the Base Rent shall be reduced in the proportion which
the area or the part of the Leased Premises so acquired bears to the total area
of the Leased Premises immediately prior to such condemnation. If, by reason of
such condemnation, Tenant’s ability to continue to operate its business shall be
materially impaired, Tenant shall have

 

- 13 -



--------------------------------------------------------------------------------

the right to terminate this Lease by written notice of termination to Landlord
within thirty (30) days after such taking. In the event Tenant does not exercise
said right of termination, the Term shall cease only as to the part so taken as
of the date possession shall be taken by such public authority and Tenant shall
pay Rent for such part up to such date, with an appropriate refund by Landlord
of such Rent as may have been paid in advance for such part for a period
subsequent to the date of the taking, and thereafter all the terms herein
provided shall continue in effect, except that Base Rent shall be reduced in
proportion to the amount of the Leased Premises taken, and Landlord shall make
condemnation proceeds available to Tenant to make all the necessary repairs or
alterations to the Leased Premises and the Improvements as originally
constructed, so as to constitute the remaining Leased Premises and the
Improvements as a complete architectural unit sufficient for the operation of
Tenant’s Use.

 

13.3 Landlord’s and Tenant’s Damages. All damages awarded for such taking under
the power of eminent domain, whether for the whole or a part of the Leased
Premises, shall belong to and be the property of Landlord, except as otherwise
provided under this Article 13. If Tenant is required to rebuild, remodel or
reconstruct the Improvements, Landlord shall make all condemnation proceeds
available to Tenant.

 

ARTICLE XIV

DEFAULT

 

14.1 Events of Default. The following events shall be deemed “Events of Default”
by Tenant under this Lease: (a) any failure of Tenant to pay any Rent or other
sums or charges due hereunder for more than ten (10) days after written notice
of such default shall have been received by Tenant; (b) any failure to perform
any other of the terms, conditions or covenants of this Lease (other than the
covenants for the payment of Rent) to be observed or performed by Tenant for
more than thirty (30) days after written notice of such default shall have been
received by Tenant provided, however, if any such default is not capable of
being cured or remedied within such thirty (30) days and Tenant has commenced to
cure such default within such thirty (30) day period and is diligently
proceeding to cure such default, the cure period shall be extended for a
reasonable period, not to exceed ninety (90) additional days, to complete such
cure; (c) Tenant shall permit this Lease to be taken under any writ of
execution; (d) the making by Tenant of any general assignment for the benefit of
creditors; the filing by or against Tenant of the petition to have Tenant
adjudged a bankrupt or of a petition for reorganization or arrangement under any
law relating to bankruptcy unless, in case of a petition filed against Tenant,
the same is dismissed within sixty (60) days; the appointment of a trustee or
receiver to take possession of substantially all of Tenant’s assets located at
the Leased Premises or of Tenant’s interest in this Lease where possession is
not restored to Tenant within sixty (60) days; (e) Tenant shall do or permit to
be done anything which creates a lien upon the Leased Premises and such lien is
not released or “bonded around” to Landlord’s reasonable satisfaction; (f)
subject to the Permitted Interruptions (defined in Section 5.1), Tenant fails to
continuously operate the Leased Premises or Tenant abandons the Leased Premises;
or (g) Tenant fails to procure and maintain in full force and effect any
insurance required to be maintained by this Lease.

 

- 14 -



--------------------------------------------------------------------------------

14.2 Remedies. Upon the occurrence of an Event of Default, Landlord shall have
the option to pursue any one or more of the following remedies without any
further notice or demand whatsoever:

 

(a) Terminate Tenant’s right to possession of the Leased Premises by any lawful
means, in which case this Lease shall terminate and Tenant shall immediately
surrender possession of the Leased Premises peaceably to Landlord. In such event
Landlord shall be entitled to declare immediately due and payable and sue for
and recover, all unpaid Base Rent for the unexpired period of the term of this
Lease (and also all Percentage Rent and additional rent or other sums due from
Tenant to Landlord hereunder as the amount(s) of same can reasonably be
determined) and shall be entitled to recover from Tenant all damages incurred by
Landlord by reason of Tenant’s default, including, but not limited to, the cost
of recovering possession of the Leased Premises; expenses of reletting,
including any real estate commission actually paid and any buildout allowance
advanced to a new tenant; and the worth at the time of award determined by the
court having jurisdiction thereof of (i) the unpaid rent which had been earned
at the time of termination; (ii) the amount by which the unpaid rent, which
would have been earned after termination until the time of award, exceeds the
amount of such rental loss for the same period which Tenant proves could have
been reasonably avoided; and (iii) the amount by which the unpaid rent, for the
balance of the term after the time of such award, exceeds the amount of such
rental loss for the same period that Tenant proves could be reasonably avoided.
The worth at the time of award of the sums referred to in clauses (i) and (ii)
above, shall be computed by allowing interest from the due date at the rate
provided in Section 21.14 (“Interest”). The worth at the time of award of the
amount referred to in clause (iii) above, shall be computed by discounting such
amount at the discount rate of the Federal Reserve Bank of New York at the time
of award plus one percent (1%).

 

(b) Enter upon and take possession of the Leased Premises and expel and
permanently exclude Tenant and any other person who may be occupying the Leased
Premises without terminating the Lease or Tenant’s obligations thereunder; or

 

(c) Perform Tenant’s obligations under this Lease (and enter upon the Leased
Premises in connection therewith if necessary), and in addition to Tenant’s
continued obligations under the Lease, Tenant agrees to reimburse Landlord upon
demand for any reasonable expenses which Landlord may incur in thus effecting
compliance with Tenant’s obligations under this Lease, plus interest thereon at
twelve percent (12%) per annum, not to exceed the maximum rate allowed by law.

 

Landlord’s pursuit of any remedy specified herein shall not preclude an election
to pursue any other remedy available to Landlord at law or in equity.

 

14.3 Landlord Termination. In the event Landlord elects to terminate this Lease
by reason of an Event of Default, then, notwithstanding such termination, Tenant
shall be liable for and shall pay to Landlord, at the address specified for
notice to Landlord herein, the sum of all Rent and other amounts payable to
Landlord pursuant to the terms of this Lease which have accrued to date of such
termination.

 

- 15 -



--------------------------------------------------------------------------------

14.4 Landlord’s Default. In the event of any default by Landlord, Tenant (except
in the event of emergencies) will give Landlord written notice specifying such
default with particularity, and Landlord (except in the event of emergencies)
shall have thirty (30) days thereafter, or such longer period as may be required
in the exercise of due diligence, but in no event more than sixty (60) days
following such notice to Landlord, in which to cure such default. Provided that
Landlord furnishes Tenant with the name and address of any mortgagee of
Landlord, Tenant shall give notice to any mortgagee of Landlord of any claimed
default hereunder, and Landlord’s mortgagee shall have an additional thirty (30)
days over and above the thirty (30) days given to Landlord in which to cure such
default, and a cure by Landlord’s mortgagee shall be deemed a cure by Landlord
hereunder. Notwithstanding anything herein to the contrary, in the event
Landlord shall fail to pay any sums due hereunder to Tenant, and such failure
shall continue for a period of thirty (30) days (or such longer period permitted
herein) after receipt by Landlord of written notice from Tenant, or shall fail
to perform any of Landlord’s obligations set forth in Article IV hereof, then
Tenant may, in addition to any other rights set out in this Lease, (a) cure such
default or breach of Landlord hereunder and any sums expended by Tenant in
curing such default or breach shall be paid by Landlord to Tenant immediately
upon demand, and shall bear interest at twelve percent (12%) per annum, not to
exceed the maximum rate allowed by law, or (b) elect to bring suit to recover
from Landlord the sums due from Landlord to Tenant.

 

14.5 Legal Expenses. In case suit shall be brought for recovery of possession of
the Leased Premises, for the recovery of Rent or any other amount due under the
provisions of this Lease, or because of the breach of any other covenant herein
contained on the part of either party to be kept or performed, and a breach
shall be established, the losing party shall pay to the prevailing party all
actual expenses incurred therefor, including reasonable attorneys’ fees and
court costs.

 

ARTICLE XV

ACCESS BY LANDLORD

 

15.1 Right of Entry. Landlord or Landlord’s agents shall have the right to enter
the Leased Premises at reasonable times to examine the same upon at least forty
eight (48) hour’s prior written notice (except in emergencies), provided
Landlord shall not interfere with Tenant’s Use in making such entry and
examinations.

 

ARTICLE XVI

HOLDING OVER

 

16.1 Holding Over. Any holding over after the expiration of the Term or
termination of this Lease shall be construed to be a tenancy from month-to-month
at 150% of the Rent herein specified for the last month of the Term and shall
otherwise be on the same terms and conditions herein specified.

 

- 16 -



--------------------------------------------------------------------------------

ARTICLE XVII

QUIET ENJOYMENT

 

17.1 Landlord’s Covenant. Landlord hereby covenants and agrees that if Tenant
shall not be in default beyond any period for the cure thereof, Tenant shall, at
all times during the Term, have peaceable and quiet enjoyment and possession of
the Leased Premises without hindrance, disturbance or interruption from Landlord
or any other person, firm, corporation or entity.

 

ARTICLE XVIII

REPRESENTATIONS AND COVENANTS OF LANDLORD

 

18.1 Landlord’s Representations and Covenants. As of the Effective Date of this
Lease, Landlord represents, warrants and covenants to the Tenant as follows:

 

(a) That Landlord has good and marketable fee simple title to the Leased
Premises, possesses full power and authority to deal therewith in all respects
and no other party has any right or option thereto or in connection therewith;

 

(b) That Landlord has full right, power and authority to execute this Lease, to
make all representations and warranties contained in this Lease, and to fully
perform the obligations required to be performed by Landlord pursuant to this
Lease.

 

(c) That there are no pending or, to the knowledge of Landlord, threatened
condemnation proceedings or actions affecting the Leased Premises;

 

(d) That there are no pending or, to the knowledge of Landlord, threatened
actions or legal proceedings affecting the Leased Premises or Landlord’s
interest therein;

 

(e) That this Lease and the consummation of the transactions contemplated hereby
shall be valid and binding upon Landlord and shall not constitute a default (or
an event which with notice or passage of time or both will constitute default)
under any contract to which Landlord is a party or by which he is bound; and

 

ARTICLE XVIX

MISCELLANEOUS

 

19.1 Waiver. One or more waivers of any covenant or condition by Landlord shall
not be construed as a waiver of a subsequent breach of the same covenant or
condition, and the consent or approval by Landlord to or of any act by Tenant
requiring Landlord’s consent or approval shall not be deemed to render
unnecessary Landlord’s consent or approval to or of any subsequent similar act
by Tenant, except as otherwise provided herein.

 

- 17 -



--------------------------------------------------------------------------------

19.2 Entire Agreement. This Lease and the exhibits attached hereto set forth all
the covenants, promises, agreements, conditions and understandings between
Landlord and Tenant concerning the Leased Premises and there are no covenants,
promises, agreements, conditions or understandings, either oral or written,
between Landlord and Tenant other than are herein set forth. No alteration,
amendment, change or addition to this Lease shall be binding upon Landlord or
Tenant unless reduced to writing and signed by each party. All rights and
liabilities herein given to or imposed upon, the respective parties hereto shall
extend to and bind the several respective heirs, executors, administrators and
permitted successors and assigns of said parties.

 

19.3 Interpretation and Use of Pronouns. Nothing contained herein shall be
deemed or construed by the parties hereto, nor by any third party, as creating
the relationship of principal and agent or of partnership or of joint venture
between the parties hereto, it being understood and agreed that neither the
method of computation of Rent nor any other provision contained herein, nor any
acts of the parties herein, shall be deemed to create any relationship between
the parties hereto other than the relationship of Landlord and Tenant. Whenever
herein the singular number is used, the same shall include the plural, and the
masculine gender shall include the feminine and neuter genders.

 

19.5 Notices. Any notice, demand, request or other instrument (any “Notice”)
which may be or is required to be given under this Lease shall be deemed given
and received (a) on the date of delivery when delivered in person (with receipt
for delivery), (b) two (2) days after deposit in the United States mail, when
sent by United States certified mail, return receipt requested, postage prepaid,
(c) on the next day following deposit of any such Notice with an overnight
delivery carrier (with receipt evidencing such delivery) such as, but not
limited to, Federal Express or UPS, or (d) by confirmed facsimile (followed by
certified mail notices provided for in (b) above) to the following facsimile
transmission numbers: if for Landlord (409) 740-2853, and if for Tenant (713)
961-4911. Any Notice to be delivered in person or by mail shall be addressed (i)
if to Landlord, at the address set forth in Section 1.1(f) hereof, or at such
other address as Landlord may designate by written notice, and (ii) if to
Tenant, at the address set forth in Section 1.1(g) hereof, or at such other
address as Tenant may designate by written notice.

 

19.6 Captions and Section Numbers. The captions, section numbers and article
numbers appearing in this Lease are inserted only as a matter of convenience and
in no way define, limit, construe, or describe the scope or intent of such
sections or articles of this Lease nor in any way affect this Lease.

 

19.7 Governing Law. This Lease shall be governed by, and construed in accordance
with, the laws of the State of Texas, without resort to the principles of
conflicts of laws thereof.

 

19.8 Consents. Whenever Landlord’s consent or approval is required pursuant to
the terms of this Lease, and unless otherwise expressly provided for herein,
Landlord shall not unreasonably withhold, delay or condition its consent.

 

- 18 -



--------------------------------------------------------------------------------

19.9 Expiration of Time Periods. In the event that any time period set forth in
this Lease ends or expires on a Saturday, Sunday or legal holiday in the
locality where Leased Premises are located, such time period shall end or expire
on the nearest business day thereafter.

 

19.10 Effective Date. The “Effective Date” of this Lease shall be December 1,
2001.

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Lease effective
as of the Effective Date.

 

       

LANDLORD:

Fertitta Hospitality, LLC

Executed by Landlord effective as of the 1st day of December, 2001      

By:

 

/s/ Kelly Roberts

           

Name:

 

Kelly Roberts

           

Title:

 

Controller

       

TENANT:

Rainforest Cafe, Inc.

Executed by Tenant effective as of the 1st day of December, 2001      

By:

 

/s/ Joe Mac Taylor

           

Name:

 

Joe Mac Taylor

           

Title:

 

Director

 

- 19 -